IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-540-CV



STEVEN LAWRENCE MARCH AND ALL OTHER OCCUPANTS OF
3104 FOX HOLLOW ROAD, ROUND ROCK, TEXAS 78664,

	APPELLANTS

vs.



LEADER FEDERAL BANK FOR SAVINGS THROUGH ITS AGENT
TEMPLE-INLAND MORTGAGE CORPORATION,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 2459, HONORABLE FRED CLARK, JUDGE PRESIDING

 


PER CURIAM

	Appellant Stephen Lawrence March seeks to appeal from a judgment of possession
rendered by the county court at law of Williamson County on October 28, 1992.  The trial court
ordered that appellee Leader Federal Bank for Savings, through its agent Temple-Inland Mortgage
Corporation, was entitled to possession of the home March occupied in Williamson County.  We
will dismiss the appeal.
	On November 3rd, March filed a "Motion in Arrest of Judgment/Motion for
Appeal" with the Clerk of this Court.  Leader Federal filed an objection to the motion stating that
March had filed an affidavit of inability to pay the costs of appeal and Leader Federal had filed
a contest to the affidavit.  Tex. R. App. P. 40(a)(3).  A hearing on the contest was set for
December 4th.  Tex. R. App. P. 40(a)(3)(E).  On December 29th, March responded to the
objection (1) and filed his brief.
	March, however, has not filed either a transcript or statement of facts in this cause. (2) 
Because he did not file a motion for new trial in the trial court, Tex. R. App. P. 54(a) required
him to file the record in this cause no later than December 28th.  See Tex. R. App. P. 50(a)
(record on appeal consists of transcript and, if necessary, statement of facts).  A motion for
extension of time to file the record was due on or before January 12, 1993.  Tex. R. App. P.
54(c).
	An appellate court may dismiss an appeal for failure to file the transcript or a
statement of facts.  Tex. R. App. P. 54(a);  Western Credit Corp. v. Olshan Enters., Inc., 714
S.W.2d 137, 138 (Tex. App.--Houston [1st Dist.] 1986, no writ); Veale v. Rose, 688 S.W.2d 600,
601 (Tex. App.--Corpus Christi 1984, writ ref'd n.r.e.).  Because March has filed neither a
transcript nor a statement of facts, we dismiss the appeal.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Appeal Dismissed
Filed:  February 10, 1993
[Do Not Publish]
1.        In his response, March suggests that the trial court had not ruled on the contest as of
December 29th.  We note that if the trial court did not sign a written order within the required
time, March may prosecute an appeal without paying the costs of appeal or giving security
therefor.  Tex. R. App. P. 40(a)(3)(E).
2.        March has attached certified copies of several pleadings and orders to his brief.  These
attachments are not a proper transcript.  See Tex. R. App. P. 51.  This Court may not consider
documents that are not properly before the Court.  Carlisle v. Philip Morris, Inc., 805 S.W.2d
498, 501 (Tex. App.--Austin 1991, writ denied); Perry v. Kroger Stores, Store No. 119, 741
S.W.2d 533 (Tex. App.--Dallas 1987, no writ).